DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to request for continued examination (RCE) filed on 6/1/2021. Claims 1-5, 7-16, and 18-22 are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite various functions/limitations regarding “machine learning model”. The term “machine learning” itself only appears once in para. 0064 of the applicant’s specification. There is no other synonym or equivalent term exist in the specification. There is no support for the claimed limitations/functions regarding machine learning in these claims: these limitations include:
“training a machine learning model on the survey sample using the KSVs; collecting out-of-sample predictions for the survey sample, wherein the out-of-sample predictions are optimal for the KSVs and are calculated using feedback from the machine learning model based on data from the survey sample; making related predictions on data from the at least one database source using the machine learning model”. 
Note that dependent claims 7-8. 10, 18-19, 21 also introduce functions/limitations regarding machine learning, which also lack adequate support for possession of the invention at the time of filing. 
Dependent claims 2-5, 7-11, 13-16, and 18-22 are also rejected by virtue of their dependency from claim 1 or 12 without remedying the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-5, 7-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5, 7-16, and 18-22 are determined to be directed to an abstract idea. 
The claims 1-5, 7-16, and 18-22 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), Claims 1-5, 7-11 are directed to a method (i.e., process), and claims 12-16, and 18-22 are directed to a non-transitory computer readable medium (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention. 
Regarding Step 2A-Prong 1 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), Claims 1 and 12 are directed specifically to the abstract idea of managing/weighting surveys by selecting key survey variables (KSVs) related to a survey sample; selecting at least one data source that represents a target population; training a model on the survey sample using the KSVs; collecting out-of-sample predictions for the survey sample, wherein the out-of-sample predictions are optimal for the KSVs and are calculated using feedback from the model based on data from the survey sample; making related predictions on data from the at least one data source using the model; averaging the related predictions over the target population to generate target values, wherein the target values correspond to the out-of-sample predictions; passing/providing the out-of-sample predictions and the target values; generating survey weights; based on the out-of-sample predictions for the survey sample and the target 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-5, 7-16, and 18-22 recite additional elements which are hardware or software elements, such as non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations {of the invention}, database(s), or basefile, or calibration estimator (computer module), or machine learning (models/algorithms automatically implemented by a computer), these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Regarding Step 2B of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-5, 7-16, and 18-22 recite additional elements which are hardware or software elements, such as non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations {of the invention}, database(s), or basefile, or calibration estimator (computer module), or machine learning 
Therefore, since there are no limitations in the claims 1-5, 7-16, and 18-22 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 20120259919 A1) in view of Wang et al (US 20070043610 A1).
As per Claim 1, Yan teaches a method (FIG. 4 is a flowchart illustrating processes for predicting quality measurements for content items on a social networking system, according to one embodiment. Para. (0016]), comprising:
selecting key survey variables (KSVs) related to a survey sample (A polling module 102 interfaces with polled users 120 to request a selection of a preference over two polling content objects 104. For example, as illustrated in FIG. 18, the polling module 102 may ask a polled user 120 a to choose the more enjoyable advertisement between a Pepsi ad, polling content object 104 a, and a Gum ad, polling object 104 b .... As shown in FIG. 1 B, the polled user 120 a preferred the Pepsi ad over the Gum ad. This preference [KSV].is stored as a pair-wise comparison object 106. Para. [0021]);
selecting at least one database source that represents a target population (A social networking system offers its users the ability to communicate and interact with other users of the social networking system. Users join the social networking system and add connections to a number of other users to whom they desire to be connected. Users of social networking system can provide information about them (current population survey 
training a machine learning model on the survey sample using the KSVs (The identified predictive factors are analyzed 406 using a regression model, which is trained using the results of the pair-wise comparisons 406. Para. [0042]);
collecting out-of-sample predictions for the survey sample, wherein the out of sample predictions are optimal for the KSVs and are calculated using feedback from the machine learning model based on data from the survey sample (As more feedback (i.e., beyond/additional/out of a previous feedback/sample) is received from polled users 120, the pair-wise comparisons can be incorporated into the feedback coefficients using this process. The identified predictive factors are analyzed 406 using a regression model, which is trained using the results of the pair-wise comparisons 406.  Para. [0042]);
making related predictions on data from the at least one database source using the machine learning model (A quality prediction module 308 determines a quality score that indicates how engaged a specific user may be with a particular content item, such as an advertisement. Para. [0040]; User profile store 206, content stores and other storages 208, 210, 212, 218 (i.e., databases). Fig. 2; The identified predictive factors are analyzed 406 using a regression model, which is trained using the results of the pair-wise comparisons 406. Para. [0042]);
{processing} the related predictions over the target population to generate target values, , wherein the target values correspond to the out-of-sample predictions (As more feedback (i.e., beyond/additional/out of a previous feedback/sample) is received from polled users 120, the pair-wise comparisons can be incorporated into the feedback coefficients using this process. Para. [0042]);

based on the out-of-sample predictions for the survey sample and the target values for the target population (As more feedback (i.e., beyond/additional/out of a previous feedback/sample) is received from polled users 120, the pair-wise comparisons can be incorporated into the feedback coefficients using this process. Para. [0042]; also see para. [0021], [0011] regarding target population); and 
generating estimates of the KSVs for the target population using the survey weights (A polling module 102 interfaces with polled users 120 to request a selection of a preference over two polling content objects 104. For example, as illustrated in FIG. 18, the polling module 102 may ask a polled user 120 a to choose the more enjoyable advertisement between a Pepsi ad, polling content object 104 a, and a Gum ad, polling object 104 b .... As shown in FIG. 1 B, the polled user 120 a preferred the Pepsi ad over the Gum ad. This preference [KSV].is stored as a pair-wise comparison object 106. Para. [0021], The feedback probabilities represent the users' expected interest in the advertisement. The feedback coefficients represent the weight given to the value of the advertisement to the social networking system. The combination of the feedback coefficients multiplied by the feedback probabilities may be linear and non-linear. In one embodiment, quality scores may be computed for content items, such as advertisements, for ranking purposes in presenting 
Yan does not explicitly disclose averaging the related predictions over a target population, and correcting the estimates for nonresponse bias in the survey sample.
Wang is in the field of probabilistic estimation algorithms that are used to analyze public opinion polls (Para. [0005]) and teaches averaging the related predictions over a target population (The core of the algorithm is an Electoral Meta-Analysis (FIG. 1) in the form of a calculation based on state polls from many polling organizations. The most typical data source is likely-voter opinion polling. Opinion polls take the form of individually released polls or rolling averages provided by organizations that release data to the public on a regular basis. Para. [0027]), and correcting the estimates for nonresponse bias in the survey sample (Tracking Expected Electoral Outcome Over Time and a Correction for Polling Biases. Fig. 4; Regarding correcting polling bias where participants/voters do not turn out (i.e., nonresponsive participants/voters). [0036]-[0039]).
It would have been obvious to one of ordinary skill in the art before the earliest effective date of invention to modify Yan with Wang for the purpose of giving a more accurate current snapshot (Wang, Para. [0028]).

As per Claim 2, modified Yan discloses the method of claim 1, Yan further teaches wherein the key survey variables are categorical (As shown in FIG. 1 B, the polled user 120 a preferred the Pepsi ad over the Gum ad. This preference is stored as a pair-wise comparison object 106 (consumer goods category). Para. [0021]).

As per Claim 3, modified Yan discloses the method of claim 1, Yan further teaches wherein the at least one database source comprises microdata sources, wherein the microdata 

As per Claim 4, modified Yan discloses the method of claim 3, Yan further teaches wherein the microdata sources are one or more of cps arts, cps computer internet, and cps voting (Users of social networking system can provide information about them, and this information is stored as user profiles for the users [cps computer internet microdata] . Para. [0017]).

As per Claim 5, modified Yan discloses the method of claim 1, Yan further teaches wherein the at least one database source comprises a basefile (A feedback coefficient associated with each identified predictive factor is adjusted 408 or otherwise obtained based on this training ... As more feedback is received from polled users 120, the pair-wise comparisons can be incorporated into the feedback coefficients using this process. Para. [0042], A social networking system offers its users the ability to communicate and interact with other users of the social networking system. Users join the social networking system and add connections to a number of other users to whom they desire to be connected. Users of social networking system can provide information about them (current population survey (CPS)), and this information is stored as user profiles for the users [microdata]. For 

As per claims 12-16, claims 12-16 recite substantially similar limitations as claims 1-5, respectively; therefore, claims 12-16 are rejected with the same reasoning, rationale, and motivation provided above for claims 1-5, respectively.
	As per claim 12, Yan further teaches non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations {of the invention} (Embodiments of the invention may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium ... Para. [0047]).

Claims 7-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 20120259919 A1) in view of Wang et al (US 20070043610 A1) in view of Neunhoeffer et al (Marcel Neunhoeffer and Sebastian Sternberg, "How Cross-Validation Can Go Wrong and What to Do About it," Center for Doctoral Studies in Social Sciences, University of Mannheim (undated, likely available on or before October 25, 2018). Retrieved on January 24, 2020 from https://web.archive.org/web/20181025141632/https://www.marcel-neunhoeffer.com/pdf/papers/pa_cross-validation.pdf).
As per Claim 7, modified Yan teaches the method of claim 1, modified Yan fails to explicitly disclose wherein collecting out-of-sample predictions further comprises using stratified Neunhoeffer is in the field of machine learning methods in political science (Introduction, page 1) and teaches collecting out-of-sample predictions further comprises using stratified cross-validation to estimate how accurately the model will perform ( ... we apply stratified cross-validation such that the distribution of O and 1 is similar across all folds - and average the scores across the 1 O folds to obtain an estimate of the true error ... Again we can observe that the performance scores ... are close to the true scores. This shows that cross-validation correctly applied provides a close approximation of true error. Last paragraph, Page 3 ).
It would have been obvious to one of ordinary skill in the art before the earliest effective date of the invention to modify Yan in view of Wang with the teaching of Neunhoeffer for the purpose of estimating how accurately the model with perform (Neunhoeffer, Last paragraph, Page 3).

As per Claim 8, modified Yan teaches the method of claim 7, modified Yan fails to explicitly disclose further comprising determining if there is overfitting with the machine learning model. Neunhoeffer teaches determining if there is overfilling with the model (True error is a measure of how well a model can predict outcomes of previously unseen data ... An estimate of true error is important in practice, as it allows one to check whether a model generalizes well to unseen data or just memorizes the patterns in the training data (i.e. overfilling). Page 2 .... we apply stratified cross-validation ... Again we can observe that the performance scores ... are close to the true scores. This shows that cross-validation correctly applied provides a close approximation of true error. Page 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yan in view of Wang with the teaching of Neunhoeffer for the purpose of estimating how accurately the model with perform (Neunhoeffer, Last paragraph, Page 3).

Claim 9, modified Yan teaches the method of claim 7, modified Yan fails to explicitly disclose wherein using stratified cross-validation comprises partitioning a sample of data into a training subset and into a validation subset, performing analysis on the training subset, and validating the analysis on the validation subset. Neunhoeffer teaches using stratified cross-validation comprises partitioning a sample of data into a training subset and into a validation subset, performing analysis on the training subset, and validating the analysis on the validation subset (The model is trained according to the resampling scheme described above and then the accuracy (or any other measure) is evaluated on the k-th fold (test fold) that was not part of the training. Page 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yan in view of Wang with the teaching of Neunhoeffer for the purpose of estimating how accurately the model with perform (Neunhoeffer, Last paragraph, Page 3).

As per Claim 10, modified Yan teaches the method of claim of claim 9, modified Yan fails to explicitly disclose further comprising performing multiple rounds of stratified cross-validation using different subsets of the data, combining validation results over the rounds, and providing an estimate of the machine learning model's predictive performance. Neunhoeffer teaches performing multiple rounds of stratified cross-validation using different subsets of the data, combining validation results over the rounds, and providing an estimate of the model's predictive performance (Generally, cross-validation here means to randomly divide the data set into several about equally sized folds ... This process is then repeated for all K folds and the average (across the K folds) accuracy (or the average of any other measure) is reported ... cross-validation is used to describe a procedure for model tuning. A model can be tuned, for example, by repeatedly testing different (hyper-) parameter values and selecting the value that had the lowest error on a test fold. Page 2).


As per claims 18-21, claims 18-21 recite substantially similar limitations as claims 7-10, respectively; therefore, claims 18-21 are rejected with the same reasoning, rationale, and motivation provided above for claims 7-10, respectively.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 20120259919 A1) in view of Wang et al (US 20070043610 A1) in view of Elmachtoub et al (US 20170046736 A1).
As per Claim 11, modified Yan discloses the method of claim 1, modified Yan does not teach further comprising calculating a logit of the out-of-sample predictions to translate target values for the target population to a different population. Elmachtoub is in the field of marketing systems and methods (Para. [0001]) and teaches calculating a logit of the out-of-sample predictions to translate target values for a target population to a different population (Then, in FIG. 1, for the method at 15, the computer system uses the customer feature data and historical promotion data received from the memory storage device to construct a predictive model(s) for promotion acceptance/rejection using all customer features ... For example, for a given promotions, a logistic regression method is used to estimate the parameters 13, of a logit function ... where x is the vector of customer features, and the logit function indicates the probability that a customer with features x will accept promotion s. Para. [0027]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yan in view of Wang with the teaching of Elmachtoub for the purpose of generating targeted promotions (Elmachtoub, Para. [0010]).

claim 22, claim 22 recites substantially similar limitations as claim 11, respectively; therefore, claim 22 is rejected with the same reasoning, rationale, and motivation provided above for claim 11.

Response to Arguments
Applicant’s arguments filed on 6/1/2021 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 101:
Applicants argued that the claims do not recite a mental process. Examiner respectfully disagrees.
	Claimed invention, including under broadest reasonable interpretation {executing} a simple model such as a regression model, averaging values in the process and generating weights, can be practically performed in a human mind and/or with pen and a paper. Note that, Example 39 is directed to the technology of facial recognition with no other abstract limitations; whereas, applicant’s claimed invention includes abstract limitations directed to managing surveys/survey KSVs/Survey weightings as detailed in the rejection section above. Therefore, applicant’s claimed invention is clearly directed to mental processes as further explained in the rejection section above.

Applicants argued that the claims do not recite a mathematical relationship/formula. Examiner respectfully disagrees.
	Claimed invention, including under broadest reasonable interpretation {executing} a simple model, averaging values in the process and generating weights and KSVs include mathematical combination and conversion of different input values and variables. Note that, Example 39 is directed to the technology of facial recognition with no other abstract limitations; whereas, applicant’s claimed invention includes abstract limitations directed to managing surveys/survey KSVs/Survey weightings as detailed in the rejection section above. Therefore, applicant’s claimed invention is clearly directed to mathematical relationships/formula as further explained in the rejection section above.

Applicants argued that the claims do not recite a mathematical relationship/formula. Examiner respectfully disagrees.
	Claimed invention, as further explained in the rejection section above, is directed to certain methods of organizing human activity based on fundamental economic practice (mitigating accuracy (risk) of a survey response via managing survey weighting and bias, wherein the survey under broadest reasonable interpretation includes customer surveys) and managing personal behavior and interactions between people (following rules to generating survey weights for surveys evaluating personal responses). Note that, Example 39 is directed to the technology of facial recognition with no other abstract limitations; whereas, applicant’s claimed invention includes abstract limitations directed to managing surveys/survey KSVs/Survey weightings as detailed in the rejection section above.

Applicants argued that the claims are directed to a practical application of the abstract idea. Examiner respectfully disagrees.
	Additional limitations beyond abstract idea, as explained in the rejection section above, are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). 
	
Arguments on rejections under 35 U.S.C. 103:
Applicant’s arguments are geared towards newly added/amended limitations that are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification. Applicant’s arguments mainly focus on the heavily amended machine learning limitations which has no support from applicant’s limitation {note that this deficiency is addressed under 35 U.S.C. 112a section above}, the limitations are treated under broadest reasonable interpretation (BRI) as they are known in the art. This BRI includes a regression technique, which is one of the most known and basic machine learning models, and Yan’s teachings are regarding the regression model(s) as detailed in the rejection section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624